DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-7, 10-16, 18, and 20-21 are pending.
Claims 8-9, 17, and 19 are cancelled


Response to Arguments
Applicant's arguments filed February 11, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US Patent Pub. US 2019/0387646 A1 (hereinafter Yang) in view of Dean et al., US Patent Pub. US 2014/0126143 A1 (hereinafter Dean), and in further view of Chen et al., US Patent Num. US 9207732 B1 (hereinafter Chen).

Claim 1
Yang teaches a computing device comprising: a chassis including a plurality of fans; a plurality of blade slots; a chassis management controller (CMC) to: implement a neural network including a plurality of nodes (Yang, Para [0022], [0047] - - A chassis management controller (CMC) of a computing system including a chassis with a plurality of fans, a plurality of system component connections/”blade slots”, and multiple neural network node inputs.), wherein each of the inputs is weighted; and determine an output for the first one of the nodes based on the inputs (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on a first neural network node inputs.), wherein the output is used to control a first one of the fans (Yang, Para [0047] - - Controlling fans according to the output.); wherein a third one of the neural network inputs includes a input from a second blade in one of the blade slots adjacent to the blade (Yang, Para [0044], [0047-48] - - A second node with a plurality of sensor inputs from a second system component/blade.), wherein the output is further based on the third one of the neural network inputs. (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on multiple/”third one” neural network inputs.)
But Yang fails to specify wherein a first one of the nodes includes a plurality of inputs including: a sensor input and a baseboard management controller (BMC) input from a BMC of a blade coupled to one of the blade slots, 
However Dean teaches an input including a baseboard management controller (BMC) input from a BMC of a blade coupled to one of the blade slots (Dean, Para [0049] - - Output from a blade management controller/”Input to a Chassis Management Controller” of a blade coupled to a blade slot.)
Yang and Dean are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above cooling system for a computer server system, as taught by Yang, and incorporating the baseboard management controller, as taught by Dean.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system management functions at a blade level by incorporating a baseboard management controller, as suggested by Dean (Para [0046]).
But the combination of Yang and Dean fails to specify wherein the BMC input includes a pulse width modulation (PWM) value, wherein the BMC controls the BMC PWM value based on a plurality of sensors of the blade. 
However Chen teaches a BMC input includes a pulse width modulation (PWM) value, wherein the BMC controls the BMC PWM value based on a plurality of sensors of the blade. (Chen, Col 3, Lines 37-47, 60-64 - - A BMC controls the PWM value based on sensor readings.)
Yang, Dean and Chen are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above cooling system for a computer server system, as taught by Yang and Dean, and further incorporating controlling the PWM value based on sensor readings and power consumption, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an effective and reliable control of the fan speed by controlling the PWM value based on sensor readings and power consumption, as suggested by Chen (Col 3, Lines 20-36).

Claim 10
Yang teaches a method comprising: receiving, at a chassis management controller (CMC) of a computing system including a chassis that includes a plurality of fans, a plurality of blade slots, a plurality of neural network node inputs (Yang, Para [0022], [0047] - - A chassis management controller (CMC) of a computing system including a chassis with a plurality of fans, a plurality of system component connections/”blade slots”, and multiple neural network node inputs.), wherein a second one of the neural network inputs includes a sensor input (Yang, Para [0026], [0047] - - Neural network inputs including a sensor input.), wherein each of the neural network inputs is weighted, determining an output for a first one of the nodes based on the first one and second one of the neural network inputs (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on multiple/”first one and second one” neural network inputs.); and controlling a first one of the fans according to the output (Yang, Para [0047] - - Controlling fans according to the output.); wherein a third one of the neural network inputs includes a input from a second blade in one of the blade slots adjacent to the blade (Yang, Para [0044], [0047-48] - - A second node with a plurality of sensor inputs from a second system component/blade.), wherein the output is further based on the third one of the neural network inputs. (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on multiple/”third one” neural network inputs.)
But  Yang fails to specify wherein a first one of the neural network inputs includes a baseboard management controller (BMC) input from a BMC of a blade coupled to a first one of the blade slots, 
However Dean teaches an input including a baseboard management controller (BMC) input from a BMC of a blade coupled to a first one of the blade slots (Dean, Para [0049] - - Output from a blade management controller/”Input to a Chassis Management Controller” of a blade coupled to a blade slot.)
Yang and Dean are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above cooling system for a computer server system, as taught by Yang, and incorporating the baseboard management controller, as taught by Dean.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system management functions at a blade level by incorporating a baseboard management controller, as suggested by Dean (Para [0046]).
But the combination of Yang and Dean fails to specify wherein the BMC input includes a pulse width modulation (PWM) value, controlling, by the BMC, the BMC PWM value based on a plurality of sensors of the blade and a processor usage information. 
However Chen teaches a BMC input includes a pulse width modulation (PWM) value, controlling, by the BMC, the BMC PWM value based on a plurality of sensors of the blade and a processor usage information. (Chen, Col 3, Lines 37-47, 60-64 - - A BMC controls the PWM value based on sensor readings and power consumption/”processor usage” information.)
Yang, Dean and Chen are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above cooling system for a computer server system, as taught by Yang and Dean, and further incorporating controlling the PWM value based on sensor readings and power consumption, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an effective and reliable control of the fan speed by controlling the PWM value based on sensor readings and power consumption, as suggested by Chen (Col 3, Lines 20-36).

Claims 2-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US Patent Pub. US 2019/0387646 A1 (hereinafter Yang) in view of Dean et al., US Patent Pub. US 2014/0126143 A1 (hereinafter Dean), in view of Chen et al., US Patent Num. US 9207732 B1 (hereinafter Chen) as applied to Claims 1 and 10 above, and in further view of Hanson et al., US Patent Pub. US 2017/0371756 A1 (hereinafter Hanson).

Claim 2
The combination of Yang, Dean and Chen teaches all the limitations of the base claims as outlined above.  
But the combination of Yang, Dean and Chen fails to specify a location file to indicate to the CMC where each of the inputs location is for the first one of the nodes.
However Hanson teaches a location file to indicate to the CMC where each of the inputs location is for the first one of the nodes. (Hanson, Para [0016] - - Reading a mapping/location file to determine a location and parameters for retrieving multiple monitor values that are input to a management processor/CMC from a peripheral device/blade.)
Yang, Dean, Chen and Hanson are analogous art because they are from the same field of endeavor.  They relate to monitoring systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system for a computer server system, as taught by Yang, Dean and Chen, and further incorporating the mapping file, as taught by Hanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a management processor to handle monitoring or management of a peripheral device without need for a firmware update by incorporating a mapping file, as suggested by Hanson (Para [0046]).

Claim 3
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches a second node of the nodes that includes a second plurality of inputs including a plurality of sensor inputs from a second blade coupled to a second one of the blade slots. (Yang, Para [0044], [0047-48] - - A second node with a plurality of sensor inputs from a second system component/blade.)

Claim 4
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches a node description file is to be updated to support the sensor inputs from the second blade. (Yang, Para [0044], [0049] - - Updating the multi-layer perceptron input to support sensor inputs from a system component/”second blade”.)

Claim 5
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches a function implemented on the CMC is restarted without a restart of the CMC to implement update of the node description file. (Yang, Para [0049] - - An activation function/”restarting a function” to produce an output/”implement usage” of the multi-layer perceptron input without restarting the CMC.)

Claim 6
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches the first one of the nodes further includes an input which is an output from a third one of the nodes. (Yang, Para [0044], [0047-48], Fig. 7 - - A first node with an input from a third node.)

Claim 11
The combination of Yang, Dean and Chen teaches all the limitations of the base claims as outlined above.  
But the combination of Yang, Dean and Chen fails to specify reading, by the CMC, a location file; and determining a location and set of parameters for the first one neural network input and the second one neural network input based on the location file.
However Hanson teaches reading, by the CMC, a location file; and determining a location and set of parameters for the first one neural network input and the second one neural network input based on the location file. (Hanson, Para [0016] - - Reading a mapping/location file to determine a location and parameters for retrieving multiple monitor values/”first and second neural network inputs” that is an input to a management processor/CMC from a peripheral device/blade.)
Yang, Dean, Chen and Hanson are analogous art because they are from the same field of endeavor.  They relate to monitoring systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system for a computer server system, as taught by Yang, Dean and Chen, and further incorporating the mapping file, as taught by Hanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a management processor to handle monitoring or management of a peripheral device without need for a firmware update by incorporating a mapping file, as suggested by Hanson (Para [0046]).

Claim 12
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches a second node of the nodes that includes a second plurality of inputs including a plurality of sensor inputs from a second blade coupled to a second one of the blade slots. (Yang, Para [0044], [0047-48] - - A second node with a plurality of sensor inputs from a second system component/blade.)

Claim 13
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches updating a node description file to an updated node description file to support the plurality of sensor inputs from the second blade. (Yang, Para [0044], [0049] - - Updating the multi-layer perceptron input to support sensor inputs from a system component/”second blade”.)

Claim 14
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches restarting, by the CMC, a function without restarting the CMC to implement usage of the updated node description file. (Yang, Para [0049] - - An activation function/”restarting a function” to produce an output/”implement usage” of the multi-layer perceptron input without restarting the CMC.)

Claim 15
The combination of Yang, Dean, Chen and Hanson teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen and Hanson further teaches the first one of the nodes further includes an input what is an output from a third one of the nodes. (Yang, Para [0044], [0047-48], Fig. 7 - - A first node with an input from a third node.)


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US Patent Pub. US 2019/0387646 A1 (hereinafter Yang) in view of Dean et al., US Patent Pub. US 2014/0126143 A1 (hereinafter Dean), in view of Chen et al., US Patent Num. US 9207732 B1 (hereinafter Chen) as applied to Claims 1 and 10 above, and in further view of Meng et al., US Patent Num. US 6041322 A (hereinafter Meng).

Claim 7
The combination of Yang, Dean and Chen teaches all the limitations of the base claims as outlined above.  
But the combination of Yang, Dean and Chen fails to specify a transfer function is used to determine the output for the first one of the nodes.
However Meng teaches a transfer function is used to determine the output for the first one of the nodes. (Meng, Col 3, Lines 32-36 - - Determining an output value for a node using a transfer function.)
Yang, Dean, Chen and Meng are analogous art because they are from the same field of endeavor.  They relate to data processing in a computer system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data processing in a computer system, as taught by Yang, Dean and Chen, and further incorporating determining an output value for a node using a transfer function, as taught by Meng.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the memory requirements by determining an output value for a node using a transfer function, as suggested by Meng (Col 3, Lines 23-28).

Claim 16
The combination of Yang, Dean and Chen teaches all the limitations of the base claims as outlined above.  
But the combination of Yang, Dean and Chen fails to specify determining the output for the first one of the nodes using a transfer function.
However Meng teaches determining the output for the first one of the nodes using a transfer function. (Meng, Col 3, Lines 32-36 - - Determining an output value for a node using a transfer function.)
Yang, Dean, Chen and Meng are analogous art because they are from the same field of endeavor.  They relate to data processing in a computer system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data processing in a computer system, as taught by Yang, Dean and Chen, and further incorporating determining an output value for a node using a transfer function, as taught by Meng.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the memory requirements by determining an output value for a node using a transfer function, as suggested by Meng (Col 3, Lines 23-28).


Claims 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, US Patent Pub. US 2019/0387646 A1 (hereinafter Yang) in view of Dean et al., US Patent Pub. US 2014/0126143 A1 (hereinafter Dean) in view of Chen et al., US Patent Num. US 9207732 B1 (hereinafter Chen), and in further view of Meng et al., US Patent Num. US 6041322 A (hereinafter Meng).

Claim 18
Yang teaches a non-transitory machine-readable storage medium storing instructions (Yang, Para [0035] - - Storage device/medium storing instructions.) that, if executed by a physical processing element of a chassis management controller (CMC) of a device, cause the CMC to: receive, a plurality of neural network node inputs, wherein the device includes a chassis that includes a plurality of fans and a plurality of blade slots (Yang, Para [0022], [0047] - - A chassis management controller (CMC) of a computing system including a chassis with a plurality of fans, a plurality of system component connections/”blade slots”, and multiple neural network node inputs.), wherein a second one of the neural network inputs includes a sensor input (Yang, Para [0026], [0047] - - Neural network inputs including a sensor input.), wherein each of the neural network inputs is weighted, determine an output for a first one of the nodes based on the first one and second one of the neural network inputs (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on multiple/”first one and second one” neural network inputs.); and control a first one of the fans according to the output. (Yang, Para [0047] - - Controlling fans according to the output.); wherein a third one of the neural network inputs includes a input from a second blade in one of the blade slots adjacent to the blade (Yang, Para [0044], [0047-48] - - A second node with a plurality of sensor inputs from a second system component/blade.), wherein the output is further based on the third one of the neural network inputs (Yang, Para [0047-48] - - Neural network inputs are weighted in determining an output for a node based on multiple/”third one” neural network inputs.)
But Yang fails to specify wherein a first one of the neural network inputs includes a baseboard management controller (BMC) input from a BMC of a blade coupled to a first one of the blade slots.
However Dean teaches a first one of the neural network inputs includes a baseboard management controller (BMC) input from a BMC of a blade coupled to a first one of the blade slots. (Dean, Para [0049] - - Output from a blade controller/”Input to a Chassis Management Controller” of a blade coupled to a blade slot.)
Yang and Dean are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above cooling system for a computer server system, as taught by Yang, and incorporating the baseboard management controller, as taught by Dean.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system management functions at a blade level by incorporating a baseboard management controller, as suggested by Dean (Para [0046]).
But the combination of Yang and Dean fails to specify wherein the BMC input includes a pulse width modulation (PWM) value that is based on a plurality of sensors of the blade and a processor usage information. 
However Chen teaches a BMC input includes a pulse width modulation (PWM) value that is based on a plurality of sensors of the blade and a processor usage information. (Chen, Col 3, Lines 37-47, 60-64 - - A BMC controls the PWM value based on sensor readings and power consumption/”processor usage” information.)
Yang, Dean and Chen are analogous art because they are from the same field of endeavor.  They relate to cooling systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above cooling system for a computer server system, as taught by Yang and Dean, and further incorporating controlling the PWM value based on sensor readings and power consumption, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable an effective and reliable control of the fan speed by controlling the PWM value based on sensor readings and power consumption, as suggested by Chen (Col 3, Lines 20-36).
But the combination of Yang, Dean, and Chen fails to specify wherein the output for the first one of the nodes is based on a transfer function.
However Meng teaches wherein the output for the first one of the nodes is based on a transfer function. (Meng, Col 3, Lines 32-36 - - Determining an output value for a node using a transfer function.)
Yang, Dean, Chen, and Meng are analogous art because they are from the same field of endeavor.  They relate to data processing in a computer system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above data processing in a computer system, as taught by Yang, Dean, and Chen, and further incorporating determining an output value for a node using a transfer function, as taught by Meng.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the memory requirements by determining an output value for a node using a transfer function, as suggested by Meng (Col 3, Lines 23-28).

Claim 20
The combination of Yang, Dean, Chen, and Meng teaches all the limitations of the base claims as outlined above.  
But the combination of Yang, Dean, Chen, and Meng fails to specify instructions, that when executed by the physical processing element of the CMC, cause the CMC to: read a location file; determine a location and set of parameters for the first one neural network input and the second one neural network input based on the location file. (Hanson, Para [0016] - - Reading a mapping/location file to determine a location and parameters for retrieving multiple monitor values/”first and second neural network inputs” that is an input to a management processor from a peripheral device/blade.)
Yang, Dean, Chen, Meng, and Hanson are analogous art because they are from the same field of endeavor.  They relate to monitoring systems for a computer server system.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above monitoring system for a computer server system, as taught by Yang, Dean, Chen, and Meng, and further incorporating the mapping file, as taught by Hanson.  
One of ordinary skill in the art would have been motivated to do this modification in order to permit a management processor to handle monitoring or management of a peripheral device without need for a firmware update by incorporating a mapping file, as suggested by Hanson (Para [0046]).

Claim 21
The combination of Yang, Dean, Chen, and Meng teaches all the limitations of the base claims as outlined above.  
The combination of Yang, Dean, Chen, and Meng further teaches wherein the first one of the fans is part of a zone of fans associated with the sensor input. (Yang, Para [0039], [0046] - - A first fan as part of a fan module/zone associated with a temperature sensor input.)
Dean further teaches a baseboard management controller (BMC). (Dean, Para [0046] - - A blade management controller.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above cooling system for a computer server system, as taught by Yang, Dean, Chen, and Meng, and incorporating the baseboard management controller, as taught by Dean.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide system management functions at a blade level by incorporating a baseboard management controller, as suggested by Dean (Para [0046]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119